TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JULY 23, 2014



                                       NO. 03-12-00721-CV


                          Raymond K. Oukrop, DDS, P.C., Appellant

                                                  v.

                                 Ronald Wayne Tatsch, Appellee




       APPEAL FROM COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY
             BEFORE JUSTICES PURYEAR, ROSE, AND GOODWIN
                 AFFIRMED -- OPINION BY JUSTICE ROSE




This is an appeal from the judgment signed by the trial court on September 20, 2012. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the trial court’s judgment. Therefore, the Court affirms the trial court’s judgment. The

appellant shall pay all costs relating to this appeal, both in this Court and the court below.